Citation Nr: 1008390
Decision Date: 01/08/10	Archive Date: 03/15/10

DOCKET NO.  06-03 341	)	DATE JAN 08 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected asbestosis precludes him from engaging in substantially gainful employment consistent with his education and occupational experience.

A total disability rating may be granted when a claimant is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  When a claimant claims unemployability but is less than totally disabled under the schedular criteria, a total rating may nevertheless be granted if service-connected disorders prevent him or her from securing and maintaining substantially gainful employment, provided that: if there is only one such disability, the disability is rated at 60 percent or more; and if there are two or more disabilities, at least one of them is rated at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating.  38 C.F.R. § 4.16(b).

If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Here, the Veteran is currently service-connected for asbestosis, at a 60 percent evaluation; and for bilateral hearing loss, at a noncompensable evaluation.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has not been met.  The issue, then, is whether his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that the claim should be submitted to the Director of C&P Service for extraschedular consideration. 

In January 2005, the Veteran underwent a VA examination.  Unfortunately, the Board finds that the examination was not adequate because it did not address the issue of whether the Veteran was unemployable due to his service-connected asbestosis.  Accordingly, the Board must remand the case for a medical examination and opinion.

If after examining the Veteran, the AMC determines that the percentage criteria listed under 38 C.F.R. § 4.16(a) still has not been met (i.e. in this particular case, that a 100 percent disability is not warranted for asbestosis), and that the Veteran is nevertheless prohibited from sustaining gainful employment due to his service-connected disability, the case should be forwarded to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Before closing, the Board makes additional observations.  First, it notes that the most recent VA medical record in the claims file is dated July 2005.  On remand, VA medical records dated from July 2005 to the present should be obtained and associated with the claims file.  Second, the Board notes that the Veteran is considered disabled by the Social Security Administration (SSA), but that SSA disability determination records have not been obtained.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain (1) all VA treatment records dating back to July 2005; (2) all relevant records held by the Social Security Administration relating to the Veterans claim for disability insurance benefits; and (3) any additional pertinent medical records identified by the Veteran during the course of the remand, after securing proper authorization from the Veteran.  All attempts to assist the Veteran in obtaining relevant records must be documented in the claims file.

2.  After the records described above have been obtained and associated with the claims file, schedule the Veteran for a VA pulmonary examination for the purpose of ascertaining (1) the current status of his service-connected asbestosis and (2) whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  The examination report should reflect that the examiner reviewed the claims folder.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.

Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that Veterans service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The opinion should not take into consideration factors other than the Veterans service-connected disabilities (i.e., age or nonservice-connected disabilities).

3.  Then, the AMC should readjudicate the claim.  If it is determined that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards listed above, the claim shall be submitted to the Director of C &P Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  Otherwise (i.e. if it is determined that such referral is not warranted), a supplemental statement of the case should be issued.  Then, if appropriate, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board, or by the U.S. Court of Appeals for Veterans Claims, for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).
